                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


 LOUIS MILBURN, et. al.,

                Plaintiffs,
           v.                                            79-cv-5077 (LP)

 HENRY DOGIN, et. al.                                     ORDER

                Defendants.




       PLEASE TAKE NOTICE that pursuant to Your Honor’s June 30, 2021 Order (Dkt. #

598), I, Stefen R. Short, an attorney at The Legal Aid Society, hereby withdraws as an attorney

of record for the plaintiff class in the above-entitled action. Attorneys from the Law Office of

Amy Jane Agnew, P.C., and Wachtell, Lipton, Rosen & Katz, are now counsel of record for said

plaintiffs in the above-referenced matter. Therefore, I hereby request that the Court remove my

appearance from the docket.



Dated: July 12, 2021                                 Respectfully Submitted,

                                                     THE LEGAL AID SOCIETY

                                                     /s/ Stefen R. Short
                                                     _________________________
                                                     Stefen R. Short
                                                     Supervising Attorney
                                                     Prisoners’ Rights Project
                                                     199 Water Street, Sixth Floor
                                                     New York, New York 10038
                                                     (212) 577-3530
                                                     sshort@legal-aid.org
IT IS SO ORDERED.

Dated: July __,
            14 2021       ___________________________
                          Loretta
                          L   tt A.
                                  A Preska
                                    P k
                          United States District Judge




                      2
